Title: To Benjamin Franklin from the Abbé Labat de Mourlens, 26 March 1782
From: Mourlens, abbé —— de
To: Franklin, Benjamin


Monseigneur
Toulouse ce 26 mars 1782
Pour remplir la tâche dont j’ai ete chargé par ma Compagnie, j’ai du Celebrer la gloire et les vertus du roi mon maitre. J’ai du aussi y rendre un juste homage à la nation genereuse que vous representés à la Cour de france. La reunion de Ces deux Circonstances m’engage à prendre la liberté de vous presenter cijoint un éxemplaire de mon ouvrage.
Je suis avec respect Monseigneur de votre éxellence Le tres humble et tres obeissant serviteur
L’abbé DE Mourlens

Pour Monseigneur francklin ministre plenipotentiaire des états unis de L’Amerique Septentrionale à passy près paris.

 
Notation: Mourlens M. L’abbé de 26 Mars 1782.
